             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                     JONESBORO DIVISION

EDWARD WILLIAMS                                                PLAINTIFF

v.                      No. 3:18-CV68-DPM

MAGNESS OIL COMP ANY                                          DEFENDANT

                           JUDGMENT
     The complaint is dismissed with prejudice. The Court retains
jurisdiction until 3 January 2020 to enforce the parties' settlement
agreement.



                               D.P. Marshall Jr.
                               United States District Judge

                                 3    ~   llc:M y   r).O 19
                                     (/       /
